Citation Nr: 1606337	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  His service medals and decorations include the Combat Infantry Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records show that at his August 1968 entrance examination, the Veteran's blood pressure reading was 130/68.  At the time of separation, in October 1970, his blood pressure reading appears to have been 120/60.  A June 1984 insurance letter indicates the Veteran's insurance premium was increased on account of his blood pressure findings at the time.  At a July 2012 VA examination for diabetes, the examiner noted that the Veteran had mild renal insufficiency secondary to his prolonged diagnosis of hypertension and that that a review of the records showed the Veteran's hypertension pre-dated his diagnosis.  

Based on the foregoing, the Board is unable to determine the etiology of the Veteran's hypertension without a medical opinion.  As such, a remand is warranted to provide for such an examination to determine whether the Veteran's hypertension is related to his military service.

Any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  Follow proper notification procedures.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his hypertension.  The examiner must review the Veteran's electronic records and the examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to determine whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's hypertension is related to his active service.

A complete explanation based on the specific facts of this case should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  The Veteran's statements should be considered credible.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative based on the specific facts of the case and any pertinent medical principles.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




